Opinion issued February 13, 2014.




                                    In The

                           Court of Appeals
                                    For The

                       First District of Texas
                         ————————————
                          NOS. 01-13-00109-CR
                               01-13-00189-CR
                         ———————————
 CYNTHIA LEE WALKER A/K/A DEBORAH ANN WALKER, Appellant
                                      V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 405th District Court
                         Galveston County, Texas
               Trial Court Case Nos. 09CR2551 &12CR3363



                       MEMORANDUM OPINION
      A jury convicted appellant, Cynthia Lee Walker, of aggravated sexual

assault of a child1 and indecency with a child by exposure,2 and assessed

punishment at 10 years’ confinement and 10 years’ community supervision

respectively, with the sentences to run consecutively. In her sole issue on appeal,

appellant contends the trial court erred by admitting the testimony of a forensic

interviewer who appellant contends was not the proper outcry witness. We affirm.

                                BACKGROUND

      When his son was 12 years old, Z.B.’s father, Chris, began to suspect that

his son was being sexually abused at the home of appellant, his mother. One day

after a family outing to a softball game, Chris and his wife, Angie, began asking

Z.B. questions about whether anything was “going on” when he was with

appellant. Based on Z.B.’s response, Chris initiated an investigation by calling

Children’s Protective Services and the police.        When the police came to

investigate, Chris and Angie gave written “outcry statements,” in which they

described the statements Z.B. had made to them.

      The police then had Z.B. speak to Kim Keever, a forensic interviewer. Z.B.

told Keever that he had been sexually abused by appellant and her boyfriend. Z.B.


1
      Appeal no. 01-13-00109-CR and trial no. 09CR2551. See TEX. PENAL CODE ANN.
      § 22.021(a)(1)(B) (Vernon Supp. 2013).
2
      Appeal no. 01-13-00189-CR and trial no. 12CR3363. See TEX. PENAL CODE ANN.
      § 21.11(a)(2)(A) (Vernon 2011).
                                        2
said that his mom would “rub on him” and “suck on his pee pee,” and that the

abuse began when he was 8 years old and continued until he was almost 12. Z.B.

said that his mom was “teaching him what grown-up women like.” Z.B. also

testified that appellant and her boyfriend would show him pornography, and

appellant made him touch her vagina with his mouth and hand.             Appellant’s

boyfriend had also molested Z.B. on one occasion. Appellant told Z.B. that she

would kill herself if he told anyone.

      At trial, the State first called Angie and Chris, who, after reaching an

agreement with defense counsel, did not provide any details about what Z.B. had

told them when they asked whether anything was going on. Likewise, Chris’s and

Angie’s outcry statements were not included in the evidence presented to the jury.

The State then called the forensic interviewer, Keever, who testified in detail as to

the sexual abuse described to her by Z.B. Finally, the State called Z.B., who was

16 years old by the time of trial, and his testimony corroborated that provided by

Keever.

      Appellant was convicted of both aggravated sexual assault and indecency

with a child by exposure. This appeal followed.

                   ADMISSION OF OUTCRY TESTIMONY

      In her sole issue on appeal, appellant contends that the trial court erred by

admitting the testimony of the forensic interviewer, Keever, who had talked with

                                         3
Z.B. about the sexual abuse by his mother. Appellant argues that Keever was not

the first person Z.B. spoke to about the abuse; his father and stepmother, Chris and

Angie, were.

A. Standard of Review and Applicable Law

      We review a trial court’s ruling on the admissibility of evidence for an abuse

of discretion. Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000).

We will uphold the trial court’s ruling if it was within the zone of reasonable

disagreement. Id. In addition, we must review the trial court’s ruling in light of the

evidence before the trial court at the time the ruling was made. Id.

      Hearsay is a statement, other than one made by the declarant while testifying

at trial, that a party offers to prove the truth of the matter asserted. TEX. R.

EVID. 801(d); Baldree v. State, 248 S.W.3d 224, 230–31 (Tex. App.—Houston [1st

Dist.] 2007, pet. ref’d). Hearsay statements are inadmissible, except as provided by

statute or other rule. TEX. R. EVID. 802. The Code of Criminal Procedure provides

a statutory exception to this general rule: when a defendant is charged with certain

offenses against a child under fourteen, including aggravated sexual assault of a

child and indecency with a child, article 38.072 permits the first person over the

age of eighteen to whom the child makes a statement describing the offense to

testify as to the child’s statement. See TEX. CODE CRIM. PROC. ANN. art. 38.072

(Vernon Supp. 2013); Sanchez v. State, 354 S.W.3d 476, 484 (Tex. Crim. App.

                                          4
2011). We review the trial court’s determination of the proper outcry witness for

an abuse of discretion. See Garcia v. State, 792 S.W.2d 88, 92 (Tex. Crim. App.

1990).

B. Admission of Forensic Examiner’s Testimony

      Appellant specifically argues on appeal that the trial court “should have not

admitted the outcry testimony of [forensic investigator] Kim Keever of statements

made to her by [Z.B.] of incidents of alleged sexual abuse by his mother because

he had made earlier outcry statements to [his stepmother] and [his father] for

reason that admission of Ms. Keever’s testimony deprived Appellant of her federal

and state rights to due process.” The State responds that appellant withdrew her

objection to Keever’s testimony when the State agreed not to elicit details of the

abuse from Z.B.’s father and stepmother, and that, as a result, her objection was

waived. During trial the following exchange took place when the State called

Angie, Z.B.’s stepmother, to testify.

      [Defense Counsel]: Your Honor, I anticipate [Angie] being one of the
      outcry witnesses.

      [Prosecutor]: It is.

      [Defense Counsel]: And I guess my position will be that as an outcry
      witness, they are entitled to call the individual that was told first,
      which, from the CPS records, it says it was the dad.

      [Prosecutor]: Actually, no, the dad the [step]mom were both present.
      There wasn’t a difference between the two.

                                        5
[Defense Counsel]: Okay.

[Prosecutor]: And I believe as per our notice, they actually didn’t get
a whole lot of details, Your Honor. I’m putting them on the stand so
they can tell them exactly what they knew. The actual outcry for the
details is actually the forensic interviewer, but mom and dad were
present.
       He’s the first person he told that something was going on, I
guess is what I’m trying to say.

[Trial Court]: Okay. So they—so both at the same time were present
when the outcry was made.

[Prosecutor]: According to their statements, Your Honor. There had
been a soft ball game earlier that day, and they went in his room to
talk to him. It was both of them. But it was both present.

[Defense Counsel]: As long as—I guess one of my worries is this is
the story has kind of expanded, different allegations, as this
investigation has gone on.

[Prosecutor]: How so?

[Defense Counsel]: Well, I mean, I think some of their allegations
have become a little bit more detailed in interviewing [Z.B.].

[Trial Court]: That’s the subject of cross-examination.

[Defense Counsel]: I guess I would request that they be limited to—
just to what was noticed in the outcry statement.

[Trial Court]: So you’re wanting to limit the witness’ testimony to
just what was in the outcry statement?

[Defense Counsel]: Correct.

[Prosecutor]: I’m sorry, Your Honor, to interrupt; but do you have
copies of the statements?

[Trial Court]: Yes.
                                  6
[Prosecutor]: Then, we are fine.

[Defense Counsel]: I guess my other objection would be, I still think
under the statute, that you are only entitled to—and I know this is
a—one outcry witness.

       I think she’s going to attempt to offer the parents as an outcry
and then the forensic interviewer as an outcry, and it’s supposed to be
the first adult that was told.

[Prosecutor]: Right, Your Honor. And that’s why they will be able to
testify as to what they were told, and then the forensic interviewer will
be able to testify as to what she was told. Honestly, Your Honor, the
parents didn’t get a whole lot of detail, so they aren’t the true outcries
to the individual incidents. They basically generically know about
rubbing and videos, honestly. It was the forensic interviewer that got
into when things took place, where they took place, and exactly what
was rubbed and where it was rubbed and so on, Your Honor. So the
parents aren’t a proper outcry for those particular allegations. That’s
why.

[Defense Counsel]: I guess, the, that kind of becomes the crux of the
issue, is—and there is some case law out there that says there is
general outcry, “I was touched,” and then they bring in the forensic
interview to say, “Oh, well, this is the outcry we’re using,” But in
those cases, they don’t get to use both the parents as an outcry and
the forensic interviewer. I think she has to elect who she wants to
use as the outcry.

[Prosecutor]: If I want to elect, I’m going to elect for the details,
but then you can’t object to—she’s actually the second person. The
parents knew about this video. If that’s what you’re saying, I would
be happy to do my forensic interviewer instead.

[Defense Counsel]: You can ask the parents, “Did you have a
conversation,” just the specifics, because that’s the whole point of an
outcry. They can say, “[Z.B.] told me X, Y., and Z” under the statute;
and so I just wouldn’t want them going into [Z.B.] told me X, Y, and
Z.”
                                    7
[Prosecutor]: Your Honor, I don’t have a problem with that. As I
said, my concern was bringing the forensic interviewer right off the
bat and running into “Actually, he told that something happened to
Mom and Dad.”

So, if that’s what your objection is, I can do that. I don’t have a
problem with that, Your Honor.

[Trial Court]: Let me make sure I understand how this is going to
proceed. Are you going to still call [Angie]?

[Prosecutor]: Yes.

[Trial court]: When you call [Angie], what are you going to cover
with [her]?

[Prosecutor]: I’ll probably do the same type of background stuff I
was going to do anyway, what kind of kid is he, so on, so forth. I
will ask her if he told her anything, and I will tell her I want to know
nothing about any of the details of what he told her.

[Trial Court]: Is that okay with you?

[Defense Counsel]: Yes.

[Prosecutor]: Same thing I do with my officers, quite frankly, when I
tell them don’t get into hearsay.

Let me inform my witness, explain what’s going on, Your Honor, if
you give me a minute to do that.

[Trial Court]: Sure.

[Prosecutor]: Then I will inform my forensic interviewer we might
get to her faster. I told her 1 o’clock. We might get to her before
lunch. She might kill me.




                                   8
After this exchange, the trial court made no ruling on appellant’s initial objection,

and the State proceeded to call Angie, who testified only to the relationship

between Z.B. and her family, and that she gave a statement to police “once this

incident came to light in October of 2008[.]”

      The State also called Z.B.’s father, Chris, who testified about his relationship

with Z.B. and appellant. Chris also testified that he initiated an investigation of the

allegations in this case by calling CPS and law enforcement. Like Angie, Chris

testified that he made a statement to law enforcement, but he was asked no

questions about the content of that statement.

      Defense counsel made no further objection to the testimony of either of

these witnesses. However, before the State called the forensic interviewer, the

Prosecutor, not the Defense Counsel, asked to revisit the issue so that the earlier

agreement regarding outcry witnesses would be “on the record.”3 The following

exchange then took place:

      [Prosecutor]: Your Honor, first of all, it occurred to me that the
      conversation we had at the bench regarding the outcry and the
      agreements and such that were made were not on the record, and those
      will need to be on the record. And then I have some questions and
      issues based upon that.

      [Trial Court]: Okay. Well, let’s go ahead and re-address the issues on
      the record.


3
      Apparently the prosecutor was unaware that the earlier bench conference had been
      recorded and was already part of the record.
                                          9
[Defense Counsel]: I guess to summarize our discussion earlier—and
please—this took place early in the morning. The prosecutor was
getting ready to call the complaining witness’ mom, who had a written
statement, and then intended to call the complaining witness’ father,
who also had a written statement, and then to call the caseworker.
And she wanted to get into the substance of the outcries on all three.

      And my objection was basically that I though she got to do
one or the other as a potential outcry and that, I guess the—I mean,
that was kind of my position.

[Prosecutor]: And, Your Honor, my position—and I’m going to try to
reiterate it—is I get more than one outcry, if there is more than one
outcry, in that the initial outcry told of an event, but there were no
specifics and it did not include all of the events that took place. In
other words, the initial people that were told—it was the mother and
father together at the same time. They were told two things happened,
but they weren’t given any detail as to when and where and how.
And, furthermore, they didn’t know all of the events.

       At that point I believe the Court asked me what, again, the
charges were that she had been charged with, and we reiterated that to
the Court. I think at this point it was argued that even if I got in the
forensic interviewer, because of all the details and so forth, the case
law was iffy—let’s just say iffy, from my opinion, as to whether or
not it’s proper for me to have all of them.

       And I think what I ultimately said was I can assure the Court
that there are no more details that will be testified to by the initial
outcries than are present in the written statements, which had been
turned over to and also noticed to defense counsel. Ultimately, Your
Honor, I believe it was decided, fine, if I have to choose between the
three, then I was going to go with the skilled, trained interviewer
rather than have the argument about the mother and father and
whether or not that was appropriate; and, thus, I did not ask any
questions of the mother and father regarding the initial outcry when
they were on the stand.

      Since then I have gone back to look at the statute and the case
law again, and I think—I want to re-urge something so it’s very clear
                                  10
for the appellate record. In no way did the initial outcry go to all of
the specific events. And case law has been consistent in that the
outcry witness goes to the event and not the person. So you don’t get
one outcry per person. You get one outcry per event.

       I think the case law that I was looking at over the lunch breach
is also clear that I don’t get to just jump to the next one because it’s
convenient. In other words, if the argument is that the initial outcry is
no specific enough to qualify as an outcry, then, yes, I get to move on
to the next adult. But that’s going to need to be on the record in some
way. Otherwise, it might not be appropriate to go directly to the
forensic interviewer without the Court establishing that that is, in fact,
the appropriate outcry in this case.

[Trial Court]: Okay. As I understand it from our discussion—I
actually also looked it up myself on the break, and I do understand it
to be that there can—that it does go to the events, that the outcry is
event-specific such that if there are multiple events, you can have
multiple outcry testimony if there is—if each event was told to a
different person, and if the outcry was general in nature, that then the
forensic investigator— is that right?

[Prosecutor]: Interviewer.

[Trial Court]:—forensic interviewer can then testify to the specifics
that were revealed to the interviewer. So I do understand it to be the
case—I actually made no ruling on the issue earlier because it
seemed that the two of you came to an agreement in the way you
would proceed. So because you can to an agreement in the way you
proceed, I chose to leave it to you and allow you to question your
witnesses accordingly.

         Is there some sort of different action you want to take at this
point?

[Prosecutor]: Well, Your Honor, I guess what I need is either a ruling
from the Court or agreement from counsel that the forensic
interviewer is the appropriate outcry or I need to put testimony on the
record—doesn’t necessarily have to be in front of the jury—so that
the record can establish what facts the other outcry did or did not
                                    11
know. . . . The case style involving multiple outcries, if I may
approach, Your Honor, is Chapman v. State, a Houston Court of
Appeals case from 2004. Essentially, this case sounds, to me, like
there were four outcries. There was a sister. There’s an interviewer.
There’s several people. And what the Court did was they had a
hearing and had the outcry testify as to—there was a pretrial hearing,
and at least two of the outcries testified as to what facts they would
testify to in front of the Court. And the appellate court ultimately
made the ruling as to whether or not the outcries that testified, the
facts that they had, made it appropriate that that was the outcry or not,
before moving to the next person. The case if front of you gets even
more complicated because when they got to trial, arguably the outcry
they used was still the wrong outcry. That was ultimately held to be
harmless because of the other testimony in the trial.

      But my concern is that as an appellate issue, without it being on
the record, what [Angie] and/or [Chris] would have testified to—I
don’t know what—how the decision—how do I put this? I don’t
know how the decision to go with the forensic interviewer gets
supported, is where I’m going with this.

[Defense Counsel]: The appellate issue will be something that I
should have objected to the forensic interviewer because the other
two were the appropriate outcry. So I guess the issue is the judicial
determination one way or the other.

[Prosecutor]: Right. I can tell the Court—and I can give you the
statements that Mr.—

[Defense Counsel]: The statement is what they will testify to.

[Prosecutor]: Literally, they are not going to go beyond the details in
the statement. I asked that repeatedly. And because it’s been so
long—

[Trial Court]: So do you want to make an offer of proof of the
statements and introduce the statements?

[Prosecutor]: If I could, Your, Honor, I would like to do that, and I
would like to have it clear on the record.
                                   12
[Trial Court]: Okay. Yeah, we can just admit those statements as an
offer of proof, have that on the record. And that should cover you,
right?

[Defense Counsel]: Yes.

[Prosecutor]: I think so, Your Honor. I think it covers us both. Your
Honor, how would you like to label these for Court purposes? Your
Honor, I’m tendering what’s been marked as Court Exhibit No. 1 and
2. They are the written statements of [Angie] and [Chris].

[Defense Counsel]: And, Your Honor, for the record, those
statements were tendered to us previously, and those appear to be an
exact copy of the statements in the file.

[Trial Court]: Okay. Then, I will admit Court Exhibit 1 and Court
Exhibit 2 as an offer of proof. And I’ll tender them to the court
reporter. Anything else?

[Defense Counsel]: Do we need a ruling on the record—that the
forensic interviewer is the appropriate outcry?

[Prosecutor]: Yes.

[Trial Court]: Well, considering that there was—really there was
no—there was an initial objection and then you came to an
agreement and then you presented, I don’t think that that’s an
appropriate ruling for me to make at this time because there was an
agreement as to what you were going to do.

[Defense Counsel]: I’m fine.

[Prosecutor]: I think we’re both fine.

[Trial Court]: All right. Thank you. Anything else?

[Prosecutor]: Nothing further from the State, Your Honor.



                                  13
      As these two rather lengthy exchanges show, although appellant initially

objected that the father should be the appropriate outcry witness, she later modified

her position by requesting that the State choose either the forensic interviewer or

the parents.   The State responded by choosing the forensic interviewer and

agreeing not to question the parents about any of the details contained in their

outcry statements other than the fact that the statements were made, and, in fact,

that is what the prosecutor did at trial. No ruling was made by the trial court on

appellant’s initial objection in light of this agreement between the parties.

      Likewise, appellant did not object when the State prepared to call the

forensic interviewer or during the forensic interviewer’s testimony. Instead, the

State, in an abundance of caution, re-approached the court and asked to have the

parents’ written outcry statements included in an offer of proof in the event that the

propriety of the forensic examiner’s testimony became an issue on appeal. The

State also requested a ruling from the trial court on appellant’s earlier objection.

      The trial court agreed to admit the statements in an offer of proof, but

declined to make a ruling on the propriety of the forensic interviewer’s testimony

because “there was an agreement as to what you were going to do.” Indeed,

defense counsel also indicated that he had not objected by noting that any appellate

issue would be “that I should have objected to the forensic interviewer because the




                                          14
other two were the appropriate outcry[,]” and later said “I’m fine” with the trial

court’s decision not to rule in light of the parties’ earlier agreement.

      To preserve a complaint for review on appeal, a party must make a timely,

specific request, objection, or motion to the trial court that states the grounds for

the ruling sought, and the trial court must rule on the request, objection, or motion.

TEX. R. APP. P. 33.1(a); Gutierrez v. State, 36 S.W.3d 509, 510 (Tex. Crim. App.

2001). Furthermore, the complaint raised on appeal must comport with the

objection made in the trial court. See Swain v. State, 181 S.W.3d 359, 367 (Tex.

Crim. App. 2005) (holding that appellant failed to preserve complaint for review

when trial objection did not comport with issue raised on appeal).

      There being no objection by appellant as to the proper outcry witness after

reaching an agreement with the State on how to proceed and no ruling by the trial

court on the same, appellant has failed to preserve error for appeal.

      We overrule appellant’s sole point of error on appeal.

                                   CONCLUSION

      We affirm the trial court’s judgment.



                                                Sherry Radack
                                                Chief Justice

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).
                                           15